ORDER

PER CURIAM.
After the defendant was convicted of attempted forcible rape, § 566.030, RSMo 1994, and armed criminal action, § 571.015, RSMo 1994, he was sentenced by the court as a persistent offender to consecutive terms of twenty five and ten years. He filed a motion under Rule 29.15 which was overruled. He appeals, but raises no points of error relating to the 29.15 motion.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).